Citation Nr: 0704328	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
excision of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to September 
1953.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

During a July 2006 hearing before the undersigned Acting 
Veterans Law Judge, sitting at the RO, the veteran withdrew 
his appeal from the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for the excision of a 
pilonidal cyst have been met.  38 U.S.C.A.  § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During a July 2006 hearing before the undersigned Acting 
Veterans Law Judge, sitting at the RO, the veteran withdrew 
his appeal to the Board concerning the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for the excision of 
a pilonidal cyst. 

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for the excision of a pilonidal cyst.  Accordingly, it is 
therefore dismissed.


ORDER

The issue on appeal of entitlement to compensation under 
38 U.S.C.A. § 1151 for the excision of a pilonidal cyst is 
dismissed.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


